Citation Nr: 0715721	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-43 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Whether the appellant's income exceeds the limit for 
receipt of death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1946 to October 
1947.  He died in November 2002.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of January 2004 and later by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2002, at the age of 73 
years.

2.  The veteran's only service-connected disability was acne 
vulgaris, rated as 30 percent disabling.

3.  The evidence shows that the immediate cause of death was 
cardiopulmonary arrest due to (or as a consequence of) 
atherosclerotic cardiovascular disease.  

4.  There is no competent medical evidence of the cause of 
death until many years after separation from service.

5.  The acne vulgaris did not play any role in the veteran's 
death.  

6.  There was no compensation which was due and unpaid at the 
veteran's death, and no claim for VA benefits was pending at 
that time.

7.  The appellant has not presented any evidence 
demonstrating that her income is below the limit for receipt 
of VA pension benefits.
CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 
1137, 1310 (West 2002 and Supp 2006); 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.312 (2006).

2.  The appellant's claim of entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006).

3.  The appellant does not meet the income criteria for an 
award of improved death pension benefits.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2003, April 2004, August 2004 and October 
2005 provided the appellant with an explanation of the type 
of evidence necessary to substantiate her claims, as well as 
an explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
In addition, the letters specifically informed the appellant 
that she should submit any additional evidence that she had 
in her possession.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The initial duty-to-assist letter was provided 
before the adjudication of the claims.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  The appellant did not appear for 
a scheduled hearing, and did not request that it be 
rescheduled.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

I.  Entitlement To Service Connection For The Cause Of The 
Veteran's Death.

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She asserts that his 
death should be considered to be due to his service-connected 
disability.  She argues that scars on the veteran's body 
which were incurred in service led to the development of 
cancer which contributed to his death.  She has also argued 
that the service-connected disability caused stress which 
contributed to his death from cardiopulmonary disease.    

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the veteran was service connected for acne 
vulgaris, rated as 30 percent disabling.  The veteran died on 
November [redacted], 2002, at the age of 73 years.  The evidence 
shows that the immediate cause of death was cardiopulmonary 
arrest due to (or as a consequence of) atherosclerotic 
cardiovascular disease.  

There is no competent medical evidence of the cause of death 
until many years after separation from service.  The service 
medical records are completely negative for any references to 
chronic cardiopulmonary disease.  Although he was treated for 
bronchitis in November 1946, the disorder apparently resolved 
as he had no complaints when seen again a few days later.  He 
was returned to duty at that time.  

The report of a service medical board dated in October 1947 
determined that the veteran should be discharged based on his 
severe acne, but the report does not contain any mention of 
cardiopulmonary disability.  The earliest medical record 
containing any indication that a chronic heart disease might 
be present is the report of a VA general medical examination 
conducted in May 1961 which reflects that the diagnoses 
included potential hypertension.  Neither that report nor any 
other post service record contains any medical evidence 
linking cardiovascular or pulmonary disease to service.  

There is also no competent evidence that the acne vulgaris 
played any role in the veteran's death.  The disorder was not 
listed on the veteran's death certificate as a disorder which 
contributed to his death.

The Board has considered the appellant's contention that the 
veteran's service connected disorder caused a skin cancer 
which in turn contributed to his death.  The Board notes that 
recent medical treatment records dated in March 2002 reflect 
that the veteran had been diagnosed as having a malignant 
melanoma and squamous cell carcinoma.  Significantly, 
however, there is no competent medical evidence that the 
cancer was caused by the veteran's service-connected acne, or 
that the cancer contributed to his death.  Similarly, there 
is no medical opinion that the service-connected acne caused 
stress which contributed to the veteran's death.  

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's period 
of service and his death approximately 45 years later.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death from 
cardiopulmonary disease was due to his active military 
service.  The preponderance of the evidence is against a 
favorable decision for her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 C.F.R. § 3.102, but it does not find that 
the evidence is of such approximate balance as to warrant its 
application.

II.  Entitlement To Accrued Benefits.

The appellant seeks accrued benefits.  Under 38 U.S.C.A. § 
5121(a), accrued benefits are defined as "periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due and unpaid for a period 
not to exceed two years." See 38 C.F.R. 3.1000(a).

The pertinent facts in this case may be summarized as 
follows.  During his lifetime the veteran established service 
connection for acne vulgaris.  The disorder was rated as 30 
percent disabling, effective from October 24, 1947.  That 30 
percent rating was confirmed by the Board in a decision of 
May 1989.  The veteran did not subsequently file any claims.  
He died in November 2002.  The claims file reflects that a 
check for VA monthly compensation was issued for the month in 
which he died, and the RO has already instructed the 
appellant that she may keep the proceeds of that check.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application. 
Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Without the veteran having a claim 
pending at the time of death, the surviving spouse has no 
claim upon which to derive her own application for accrued 
benefits.  See Jones, 136 F.3d at 1300.  Accordingly, there 
is no legal basis to the appellant's claim for payment of 
accrued benefits.  As the law, and not the evidence, is 
dispositive in this case, entitlement to payment of accrued 
benefits is denied due to the absence of legal merit. 



III.  Whether The Appellant's Income Exceeds The
Limit For Receipt Of Death Pension.

Under 38 C.F.R. § 17.54, the surviving spouse of a veteran is 
entitled to receive VA improved death pension where the 
veteran satisfies the service requirements of section 1521(j) 
or, at time of death, was receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability. See 38 U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
Basic entitlement exists if, among other things, the 
surviving spouse meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate. See 38 U.S.C.A. § 1521(c); 38 C.F.R. §§ 
3.3(b)(4), 3.23, 3.24, 3.274.  The maximum annual rate is 
periodically increased from year to year. See 38 C.F.R. § 
3.23(a).  This maximum amount is determined by statute as 
promulgated by Congress; it is not set by VA, nor may VA 
amend or waive the statutory provisions.  The maximum rate of 
an improved death pension is reduced by the amount of the 
countable annual income of the surviving spouse. See 38 
C.F.R. § 3.23(b).  

The statute and VA regulations provide that "annual income", 
as defined by statute and applicable regulation, includes 
payments of any kind from any source, unless explicitly 
exempted by statute or regulation. 38 U.S.C. § 1503; 38 
C.F.R. § 3.271; see also 38 C.F.R. § 3.272 (setting forth 
exclusions from income).  

The veteran died in November 2002.  The appellant submitted 
an application for Dependency and Indemnity Compensation, 
Pension and Accrued Benefits By a Surviving Spouse which was 
received in March 2003.  Significantly, however, she crossed 
out sections of the claim for regarding her income and net 
worth.  

The appellant was subsequently informed in letters and the 
Statement of the Case that she could not receive pension 
unless she demonstrated that her income was within a certain 
limit, but she did not respond.  Thus, the appellant has not 
presented sufficient evidence demonstrating that her income 
is low enough that she qualifies for receipt of pension 
benefits.  Accordingly, the Board concludes that the 
appellant does not meet the income criteria for an award of 
improved death pension benefits.  


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to accrued benefits is denied.

3.  Entitlement to improved death pension benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


